COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-421-CV

RONALD J. HOLLEMAN                                               APPELLANT

                                          V.

DAUGHERTY HOMES, INC. DBA FREEDOM HOMES, INC.                     APPELLEE

                                       ----------

           FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered appellant’s request to withdraw the notice of appeal.

It is the court’s opinion that the request should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                                    PER CURIAM




PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: January 7, 2010




     1
          See Tex. R. App. P. 47.4.